이민 관련 불공정 고용 관행 특별 조사국
미국 법무부 인권국

이름과 사회 보장 번호 불일치에 관한 문의
왜 사회 보장국(SSA)에서 정보 불일치 편지를 받게 되었나?

1.

고용주가 사회 보장국(SSA)에 제공한 피고용인에 대한 정보가 사회 보장국(SSA)의 기록과 다를 경우 정보 불일치 편지가 발송된다.
주로 철자 오류, 이름 변경, 자료 입력 시 고용주의 실수나 사회 보장 번호를 오용하는 경우 등의 이유로 불일치가 발생한다. 정보
불일치 편지는 피고용인의 미국 시민권이나 이민 신분 또는 미국에서 일할 자격에 관한 정보를 제공하지는 않는다.

사회 보장국(SSA)에서 정보 불일치 편지를 받았는데, 어떻게 해야 하나?

2.

취업을 허가받았는데 사회 보장국(SSA)에서 불일치 편지를 받았으면, 불일치 편지의 정보와 자신의 사회 보장 카드의 정보가
일치하는지 확인해 본다.
 불일치 편지의 정보가 사회 보장 카드와 일치하지 않으면 동봉된 양식을 작성하여 사회 보장국(SSA)으로 가능한 한 빨리 보낸다.
 불일치 편지의 정보가 사회 보장 카드와 모두 일치하면 지역 사회 보장국 사무소를 방문하여 불일치가 왜 발생하였는지 확인한다.

모든 정보 불일치 편지는 사회 보장국(SSA)에서 발송하나?

3.

아니다. 정보 불일치 편지는 다른 정부 기관이나 의료 보험 회사 같은 민영 사업체나 신원 조회를 수행하는 회사가 발송할 수 있다.

사회 보장국(SSA)이 아닌 다른 곳에서 고용주에게 정보 불일치 편지를 보냈다. 어떻게 해야 하나?

4.

피고용인의 취업이 허가된 상태에서 고용주가 사회 보장국(SSA)이 아닌 다른 곳(다른 정부 기관, 건강 보험 회사 등)으로부터 정보
불일치 편지를 받았으면, 피고용인은 고용주에게 정보 불일치 편지 사본을 요청하고 다음과 같이 한다:
 불일치 편지를 보낸 정부 기관이나 회사에 연락해서 그 기관이 사회 보장국(SSA)에 제출한 피고용인의 정보가 정확한지
확인한다.
 정부 기관이나 회사가 정확한 정보를 제출했으면, 지역 사회 보장국 사무소를 방문하여 불일치가 왜 발생하였는지 확인한다.

5.

정보 불일치 편지를 받으면 피고용인에게 어떤 권리가 있나?

고용주는 불일치 정보만으로 피고용인을 해고, 정직, 강등, 임금 체불, 교육 기회 박탈 또는 근무 제한 등을 할 수 없다. 또한,
고용주는 불일치 편지만으로 피고용인에게 추가 서류를 요청하거나 새로운 I-9 양식을 작성하도록 요청할 수 없다. 고용주가 이런
것을 요청한다면 근로자 무료 상담 전화 1-800-255-7688 로 연락한다.

6.

불일치 편지에 관한 정보 외에 피고용인은 고용주에게 어떤 것을 기대할 수 있나?

피고용인이 취업이 허가된 상태에서 불일치 문제가 있다면 고용주는 다음과 같이 해야 한다:
 피고용인이 불일치 문제를 해결할 수 있는 충분한 시간 제공
 시민권 또는 국적에 상관없이 불일치 문제를 동등하게 처리
 불일치 문제를 해결하는 동안 피고용인이 계속 근무할 수 있도록 허용
 고용주와 불일치 문제 해결에 대해 주기적인 상담

7.

불일치 문제에 관해 추가 정보를 어디서 얻을 수 있나?

사회 보장국(SSA)은 정보 불일치 편지에 대한 문의를 다음 사이트에서 제공하고 있다. http://ssacusthelp.ssa.gov/app/answers/detail/a_id/1127 및 http://ssa-custhelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199. 정보 불일치
편지나 이와 유사한 통지에 대한 문의사항은 1-800-255-7688(무료)로 전화하거나 다음 사이트를 방문한다.
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf

이민 관련 불공정 고용 관행 특별 조사국
근로자 무료 상담전화: 1-800-255-7688 (월-금, 오전 9시-오후 5시, 동부 표준시) 통역 가능
http://www.justice.gov/crt/about/osc/

Korean

이민 관련 불공정 고용 관행 특별 조사국
미국 법무부 인권국

이름과 사회 보장 번호(SSN) “불일치”
피고용인을 위한 정보
꼭 알아야 할 사항:


이름과 사회 보장 번호(SSN)의 불일치 통보는 사회 보장국(SSA)이나 다른 정부 기관 혹은 개인 회사에서 발송할 수 있다.



사회 보장국에서 정보 불일치 편지를 받았다면 대처 방안에 대한 지침서가 편지에 포함되어 있을 것이다.



다른 정부 기관이나 개인 회사로부터 정보 불일치 편지를 받았으면 그 기관에서 피고용인의 정확한 정보를 사회
보장국(SSA)에 보냈는지 확인해야 한다. 정보가 정확하면 사회 보장국(SSA)에 연락하여 불일치가 왜 발생하였는지
확인해야 한다.



이름과 사회 보장 번호(SSN)의 불일치는 정보가 부정확하거나 오래되면 발생할 수 있다.



미국 시민이 되었거나 결혼, 이혼이나 다른 이유로 이름이 변경된 경우 최대한 빨리 사회 보장국(SSA)에 저장된 자신의
정보를 갱신해야 한다.



고용주는 피고용인에게 불일치 문제를 해결하기 위해서 무엇을 했는지 물어볼 수 있다.

고용주에게 다음을 요청해야 한다.


불일치 관련 정보를 서면으로 받는 일



고용주가 피고용인의 정확한 이름과 사회 보장 번호(SSN)를 가지고 있는지 확인



불일치 정보를 해결하는 동안 계속 근무



필요한 서류 수집과 불일치 문제 해결을 위한 충분한 시간



불일치 문제를 해결할 때 시민권 상태나 국적에 상관없이 다른 피고용인과 동등하게 대우

피고용인은 고용주가 다음과 같이 하면 특별조사국의 전화 상담 서비스(1-800-255-7688)로 연락해야
한다:


불일치 문제를 해결할 적절한 시간을 주지 않고 불일치 통보를 근거로 I-9 양식을 새로 작성하도록 요청한다.



불일치 문제로 일을 못하게 하거나 임금 삭감 또는 근무 시간을 제한한다.



불일치 문제를 해결할 적당한 시간을 주지 않는다.



국적이나 시민권 상태에 따라 정보 불일치 해결 절차에 차별을 둔다.



불일치 정보를 이유로 사회 보장국(SSA) 또는 다른 정부 기관의 서류를 요청한다.

이민 관련 불공정 고용 관행 특별 조사국
근로자 무료 상담전화: 1-800-255-7688 (월-금, 오전 9시-오후 5시, 동부 표준시) 통역 가능
http://www.justice.gov/crt/about/osc/

Korean

